DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 07 February 2022 is acknowledged and entered.  Following the amendment, claims 3-7, 9-12 and 16 are canceled, and claims 2, 8, 14, 17 and 18 are amended.    
Currently, claims 2, 8, 14, 17 and 18 are pending and under consideration.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 3-7, 9-12 and 16 are moot as the applicant has canceled the claims.
The rejection of claims 2, 8, 14 and 18 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.
The scope of enablement rejection, and lack of written description rejection of claims 2, 8, 14, 17 and 18 under 35 U.S.C. 112(a) are withdrawn in view of applicant’s amendment.
The prior art rejection of claims 2-6, 9-12, 14, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Presnell et al. (US 2005/0065321, 3/24/2005; or its patent US 7,265,203, 9/4/2007) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 2-6, 9-12, 14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Presnell et al. (US 2005/0065321, 3/24/2005; or its patent US 7,265,203, 9/4/2007), and further in view of Niccolai et al. (Clin Sci (Lond). 2016 Feb;130(4):247-58. Epub 2015 Nov. 2015) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 2-12, 14 and 16 and 17 under 35 U.S.C. 103 as being unpatentable over Presnell et al. (US 2005/0065321, 3/24/2005; or its patent US 7,265,203, 9/4/2007), and further in view of Liu et al. (BMC Biotechnol. 2012 Sep 25;12:68), and Sheffer et al. (US 2008/0125574, 5/29/2008) is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claims 2 and 8 are objected to for the following informalities, appropriate correction is required:
Claim 2 recites “wherein the IL-22BP polypeptide has 100% sequence identity with SEQ ID NO: 1”; the following is suggested: “wherein the IL-22BP polypeptide comprises the amino acid sequence of SEQ ID NO: 1”.  Similar amendment is suggested for claim 8 (“wherein the albumin comprises the amino acid sequence of SEQ ID NO: 4”).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite because it is dependent from a canceled claim, claim 16.
Claim 18 is included in this rejection because it is dependent from the specifically mentioned claim without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

assumed to be dependent from claim 14 in the following prior art rejections (for compact prosecution).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al. (US 2005/0065321, 3/24/2005, provided by applicants; or its patent US 7,265,203, 9/4/2007); Chen et al. (Adv Drug Deliv Rev. 2013 Oct;65(10):1357-69);  and Zhao et al. (Protein Expr Purif. 2008 Sep;61(1):73-7); and further in view of Sheffer et al. (US 2008/0125574, 5/29/2008; provided by applicants).   
The teachings of Presnell were reviewed in the previous Office Action, and are paraphrased herein:
Presnell discloses a human cytokine receptor “Zcytor16”, which amino acid sequence of SEQ ID NO:2 is 100% identical to the present SEQ ID NO:1.  Additionally, Presnell teaches that the 231 amino acid polypeptide represents the extracellular domain or a cytokine-binding domain of a new class II cytokine receptor; and that Zcytor16 binds the human cytokine IL-TIF of SEQ ID NO:15 (page 1, 2nd column, lines 1-11, and pages 1-2, [0009], for example), therefor is the receptor for IL-TIF.  Note, IL-TIF is also known as IL-22.  Further, Presnell teaches a c fragment (page 3, [0021]; and ‘203 patent, claims 3 and 4, for example). 
Presnell does not teach a fusion protein comprising the Zcytor16 of SEQ ID NO:2 (IL-22BP) fused to an albumin such as the human albumin of the present SEQ ID NO:4 by a rigid peptide linker.
	Chen teaches fusion protein linkers and summarizes examples for their design and application, wherein empirical linkers are generally classified into 3 categories according to their structures: flexible linkers, rigid linkers, and in vivo cleavable linkers (abstract, and page 1360, Table 3, for example).  Additionally, Chen teaches rigid linkers including the rigid linker with the sequence of A(EAAAK)nA, and rigid linkers having a Pro-rich sequence, (XP)n, with X designating any amino acid, preferably Ala, Lys, or Glu; and that rigid linkers exhibit relatively stiff structures by adopting α-helical structures or by containing multiple Pro residues, and under many circumstances, they separate the functional domains more efficiently than the flexible linkers; and the length of the linkers can be easily adjusted by changing the copy number to achieve an optimal distance between domains; as a result, rigid linkers are chosen when the spatial separation of the domains is critical to preserve the stability or bioactivity of the fusion st column, last two paragraphs, and 2nd column, 2nd paragraph).  Further, among the examples of the linkers, Chen teaches the fusion proteins, HSA-IFN-α2b, which comprise interferon-α2b (IFN-α2b) fused human serum albumin (HSA) via a rigid linker of AEAAAKEAAAKA or PAPAP (page 1360, Table 3), wherein PAPAP is the same as the present linker of SEQ ID NO:5.
Zhao teaches that that when the N-ter-mi-nus of inter-feron-2b (IFN-2b) was directly fused of to the C-ter-mi-nus of human serum albu-min (HSA), the resul-tant fusion pro-tein (HAS-IFN-2b) was het-er-o-ge-neous (migrated as dou-blets on non-reduc-ing SDS–PAGE) and unsta-ble; and a study of the influence of dif-fer-ent linkers (flex-i-ble linker (FL, GGGGS), rigid linker (RL, PA-PAP) or helix-form-ing linker (HL, AE-AAAKEAAAKA)) in the activity of the HAS-IFN-2b fusion pro-teins, wherein activ-ity assay revealed that the inser-tion of FL, RL and HL link-ers increased the anti-viral activ-ity of fusion pro-tein by 39%, 68% and 115%, respec-tively (abstract, for example).  
Sheffer teaches a HSA having the amino acid sequence of SEQ ID NO:1, which is 100% identical to the present SEQ ID NO:4.  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make an IL-22BP fusion protein comprising Presnell’s Zcytor16 of SEQ ID NO:2 fused to an albumin such as Sheffer’s HSA of SEQ ID NO:1 by a rigid peptide linker such as Zhao’s linker PA-PAP or AE-AAAKEAAAKA, and to use such a fusion protein to treat a disease associated with IL-22 such as cancer, following the combined teachings of Presnell, Chen, Zhao,  and Sheffer.  The person of ordinary skill in the art would have been motivated to do so for therapeutic applications and for advantages of such a fusion protein, such as increased in vivo half-life and efficacy and activity, and reasonably would have expected success because making a recombinant fusion protein is routine in the art, and Zhao has demonstrated the success in making such a fusion protein; and that a rigid liner provides improved activity of the fusion protein.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  

Claims 2, 14 and 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al. (US 2005/0065321, 3/24/2005, provided by applicants; or its patent US , as applied to claims 2, 14 and 17 above, and further in view of Niccolai et al. (Clin Sci (Lond). 2016 Feb;130(4):247-58. Epub 2015 Nov. 2015).  
The teachings of Presnell, Chen, and Zhao are reviewed above.  While Presnell teaches the use of the soluble zcytor16 receptor (IL-22BP) for treating cancer including pancreatic cancer, Presnell does not specifically mention that the pancreatic cancer is pancreatic adenocarcinoma (PDAC) (claim 18).
The teachings of Niccolai were reviewed in the previous Office Action, and are paraphrased herein:
Niccolai teaches that PDAC (pancreatic ductal adenocarcinoma) is the fifth leading cause of cancer-related death; and that intra-tumoral IL-22 levels have been shown to be elevated in PDAC patients; and demonstrates that, in PDAC patients, the T-cells co-producing IFN-γ and exerting perforin-mediated cytotoxicity, are the major intra-tumoral source of IL-22; that isolated Th22 cells were able to induce apoptosis, which was antagonized by IL-22; and that the IL-22-producing T-cells were significantly increased in tumour tissue, which was positively correlated with TNM staging of PDAC and poorer patient survival; therefore monitoring Th22 levels could be a good diagnostic parameter, and blocking IL-22 signalling may represent a viable method for anti-PDAC therapies (abstract, for example).
With respect to claim 18, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make an IL-22BP fusion protein comprising Presnell’s Zcytor16 of SEQ ID NO:2 fused to an albumin such as HSA by a rigid peptide linker, and to use such a fusion protein to treat PDAC (claim 18), following the teachings of Presnell, Chen, Zhao, and Niccolai.  The person of ordinary skill in the art would have been motivated to do so for treating the pancreatic cancer, and for the suggestion that blocking IL-22 signalling may represent a viable method for anti-PDAC therapies by Niccolai; and reasonably would have expected success because Niccolai has demonstrated the pathological role of IL-22 in the development of PDAC.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


In item 2 of the declaration, Dr. Frankel submitts experimental data and indicates that experiments were conducted related to the subject matter of the present application using three constructs comprising murine albumin and human IL-22BP: when a human pancreatic cancer cell line was incubated with 500ng/ml of recombinant IL22BP, IL22BP-rigid linker-Albumin (ARI), IL22BP-flex linker-Albumin (AFI), albumin directly bound to IL22BP (AI) or green fluorescent protein (negative control), only recombinant IL22BP and ARI were able to block signaling when incubated with increasing concentrations of IL22, which demonstrate that a rigid linker was necessary for blocking the IL-22 signal by albumin/IL-22BP constructs, as the construct without a linker or with a flexible linker was unable to block IL-22 signal.
This is not persuasive because the prior art by Zhao had demonstrated the similar results (see above); thus, applicant’s results are consistent with what had been known in the art, and are expected.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/26/22